Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 5, 7-14, 16, 17, 19 and 20 are pending; Claims 3, 6, 15 and 18 have been canceled; and claims 1, 13 and 20 have been amended.

EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Jia Zhong (Reg. No. 71,826), on 02-25-2022.


1.	(Currently Amended)	A computer-implemented method, comprising:
receiving, from a data requestor, a data use permission application for using data;
determining, based on the data use permission application, an approver, wherein the approver is an owner of the data;
sending the data use permission application to the approver;
receiving acknowledgement information of the approver for receiving the data use permission application;

storing the acknowledgement information on a local device;
in response to receiving a query from the data requestor, obtaining a status of the data use permission application on the local device, wherein the query comprises the data use permission application; 
sending the acknowledgement information to the data requestor;
generating data authorization information based on the acknowledgement information; and
sending the data authorization information to the data requestor.

13.	(Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, from a data requestor, a data use permission application for using data;
determining, based on the data use permission application, an approver, wherein the approver is an owner of the data;
sending the data use permission application to the approver;
receiving acknowledgement information of the approver for receiving the data use permission application;
sending the acknowledgement information to a second approver of the data use permission application;
storing the acknowledgement information on a local device;
in response to receiving a query from the data requestor, obtaining a status of the data use permission application on the local device, wherein the query comprises the data use permission application; 

generating data authorization information based on the acknowledgement information; and
sending the data authorization information to the data requestor.

20.	(Currently Amended)	A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving, from a data requestor, a data use permission application for using data;
determining, based on the data use permission application, an approver, wherein the approver is an owner of the data;
sending the data use permission application to the approver;
receiving acknowledgement information of the approver for receiving the data use permission application;
sending the acknowledgement information to a second approver of the data use permission application;
storing the acknowledgement information on a local device;
in response to receiving a query from the data requestor, obtaining a status of the data use permission application on the local device, wherein the query comprises the data use permission application; 
sending the acknowledgement information to the data requestor;

sending the data authorization information to the data requestor.


Allowable Subject Matter
Claims 1, 2, 4, 5, 7-14, 16, 17, 19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
	 No reason for allowance is needed as the record is clear in light of further search conducted, claim amendments and applicant's arguments filed on 02/09/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application 
/ALI S ABYANEH/Primary Examiner, Art Unit 2437